350 S.W.3d 28 (2011)
Daniel Danforth KRUEGER, Appellant,
v.
John K. SUELTHAUS, Respondent.
No. ED 95220.
Missouri Court of Appeals, Eastern District, Division One.
August 16, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied October 11, 2011.
Jack F. Allen, Clayton, MO, for appellant.
Robert J. Selsor, St. Louis, MO, for respondent.
Before CLIFFORD H. AHRENS, P.J., ROY L. RICHTER, and GARY M. GAERTNER, JR., J.

ORDER
PER CURIAM.
Daniel Krueger appeals from the judgment of the trial court granting John Suelthaus's motion to dismiss Krueger's petition.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).